Case 1:19-cv-08688-RBK-KMW Document 44 Filed 03/13/20 Page 1 of 2 PageID: 1041



 NOT FOR PUBLICATION

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE
 __________________________________
                                     :
 AV DESIGN SERVICES, LLC, et al.,    :
                                     :
             Plaintiffs,             :
                                     :      Civil No. 19-8688 (RBK/KMW)
             v.                      :
                                     :      OPINION
 JAMES M. DURANT,                    :
                                     :
             Defendant.              :
 __________________________________ :



 KUGLER, United States District Judge:

        Defendant/Counterclaimant James M. Durant brings a host of state law counterclaims

 against Plaintiffs/Counterclaim Defendants AV Design Services, LLC (“AVDS”), James E.

 Landy, and Rossen Karadov (collectively, the “AVDS Parties”). Presently before the Court are

 Durant’s Motion to File an Amended Counterclaim (Doc. No. 33) and the AVDS Parties’ Motion

 to Dismiss Durant’s Counterclaim (Doc. No. 14).

        The AVDS Parties’ filed their Motion to Dismiss on June 11, 2019, and briefing was

 completed on July 12, 2019. Durant then filed his Motion to Amend on December 19, 2019.

 However, the AVDS’ parties never filed an opposition brief, nor requested an extension of time to

 do so. As such, these motions are ripe for decision.

        Amendments to pleadings are governed by Federal Rule of Civil Procedure 15(a), which

 states that leave to amend “shall be freely given as justice so requires.” The Third Circuit has

 shown a strong liberality in allowing amendments under Rule 15 in order to ensure that claims will

 be decided on the merits rather than on technicalities. Dole v. Arco Chem. Co., 921 F.2d 484, 487


                                                  1
Case 1:19-cv-08688-RBK-KMW Document 44 Filed 03/13/20 Page 2 of 2 PageID: 1042



 (3d Cir. 1990). Leave to amend under Rule 15 should be denied only in certain circumstances,

 such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

 deficiencies by amendments previously allowed, undue prejudice, or clear futility of the

 amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); Fed. Deposit Ins. Corp. v. Bathgate, 27

 F.3d 850, 874 (3d Cir. 1994).

        As mentioned above, the AVDS Parties have not filed any opposition to Durant’s Motion

 to Amend. In light of , and hearing no opposition from the AVDS Parties, the Court will GRANT

 Durant’s Motion to Amend. Further, the filing of Durant’s Amended Counterclaim will moot the

 AVDS Parties’ pending Motion to Dismiss, so that motion will be DENIED.



 Dated: 03/13/2020                                             /s/ Robert B. Kugler
                                                               ROBERT B. KUGLER
                                                               United States District Judge




                                                  2
